Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 10-KSB SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51198 G LOBAL G REEN S OLUTIONS I NC . (formerly High Grade Mining Corp.) (Exact name of registrant as specified in its charter) Nevada State or other jurisdiction of incorporation or organization N/A (IRS Employer Identification No.) 789 West Pender Street Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices, including zip code.) ( 604) 408-0153 Toll Free (866) 408-0153 (Registrants telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.00001 par value Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained herein, and no disclosure will be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. The registrant is a Shell corporation. YES [ ] NO [X] State issuers revenues for its most recent fiscal year November 30, 2006: $-0-. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of February 28, 2007: $19,937,510. State the number of shares outstanding of each of the issuers classes of common equity, as of February 28, 2007: 34,942,544. We make forward-looking statements in this document. Our forward-looking statements are subject to risks and uncertainties. You should note that many factors, some of which are described in this section or discussed elsewhere in this document, could affect our company in the future and could cause our results to differ materially from those expressed in our forward-looking statements. Forward-looking statements include those regarding our goals, beliefs, plans or current expectations and other statements regarding matters that are not historical facts. For example, when we use the words believe, expect, anticipate or similar expressions, we are making forward-looking statements. We are not required to release publicly the results of any revisions to these forward-looking statements we may make to reflect future events or circumstances. TABLE OF CONTENTS Page PART I 3 Item 1. Description of Business. 3 Item 2. Description of Property. 6 Item 3. Legal Proceeding. 6 Item 4. Submission of Matters to a Vote of Security Holders. 6 PART II 7 Item 5. Market For Common Equity and Related Stockholder Matters. 7 Item 6. Managements Discussion and Analysis or Plan of Operation. 8 PART III 10 Item 7. Financial Statements. 10 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 38 Item 8A. Controls and Procedures 38 Item 8B. Other Information 38 Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance 38 Item 10. Executive Compensation 41 Item 11. Security Ownership of Certain Beneficial Owners and Management 43 Item 12. Certain Relationships and Related Transactions, and Director Independence 44 PART IV 44 Item 13. Exhibits 44 Item 14. Principal Accountant Fees and Services 46 -2- PART I ITEM 1. DESCRIPTION OF BUSINESS. Background The Company was incorporated June 10, 2003 in the State of Nevada, USA as High Grade Mining Corporation. On November 18, 2003, the Company acquired the right to conduct exploration activity on one mineral claim located in British Columbia, Canada. The Company did not establish the commercial feasibility of the mineral claim and since 2005 has been increasing its operations in the Green Energy market sector with a portfolio of eco-technology solutions and services including: greenhouse gas emissions reduction in the high pressure natural gas transportation industry in developing countries; renewable energy utilizing wood and agricultural waste biomass as an alternative to fossil fueled combustion for steam generation. renewable energy utilizing algae biomass to sequester carbon monoxide for bio diesel and bio ethanol and other fine chemical products feedstocks. carbon credit generation from the above mentioned solutions and services By way of shareholder approval, effective March 31, 2006, the Company changed its name to Global Green Solutions Inc. to reflect the Companys change of business focus from the acquisition and exploration of mining claims to the development and implementation of renewable energy and greenhouse gas reduction technology. On May 29, 2006, by way of a Directors resolution, the company formally terminated its mineral exploration activities to devote full efforts to its expanded business operations. The Companys objective is the further development, acquisition and implementation of ecotechnologies which support its growth in renewable energy and greenhouse gas emissions reduction in the global energy sector. During 2006, the Company commenced the development and acquisition of these technologies specifically in the areas of natural gas pipeline emissions reduction, biodiesel feedstock and biomass combustion. Overview Renewable Energy and the reduction of Greenhouse Gas Emissions (GHG) are an integral aspect of the United Nations Climate Change program with regulatory and voluntary initiatives being implemented by countries, states and corporations across the globe. Business Expansion During the fiscal year 2006 the company expanded its portfolio of green technologies, solutions and services from its initial natural gas pipeline emissions reduction business. We entered the fast growing renewable energy sector and specifically biodiesel feedstock and biomass combustion. All three green technology applications attract Carbon Credit generation in support of our credit trading objectives. The company is now structured into four Strategic Business Units; 1) Renewable Energy; (a) Vertigro Energy  a biodiesel feedstock technology which uses algae to sequester carbon dioxide using the suns energy to produce a biomass from which vegetable oil can be extracted. (b) Greensteam  a biomass combustion technology which uses biowaste as a fuel to produce hot gases which convert water to steam in a steam generation unit. -3- 2) Pipeline Emissions Reduction; An emissions reduction solution which is applied to large high pressure natural gas transmission pipelines which transport gas across countries. The main focus of the emissions reduction is on methane gas, which is a Greenhouse Gas (GHG) that is far more damaging to the atmosphere than Carbon Dioxide. 3) Carbon Credit Trading ; The technologies developed for each of the above applications when implemented as a United Nations or other recognized international or emissions reduction project in developing countries can generate Green / Carbon Credits. These credits can be traded with developed countries / corporations to offset shortfalls against their emissions reduction targets. 4) Developing Technologies; New technologies which complement the above business units or have strong synergies with the customers and markets will be developed or acquired. Milestones Achieved for Fiscal Year 2006 (a) Recruited President and Chief Executive Officer with extensive knowledge of the global energy sector, international business, general management, sales, marketing and operational experience. (b) Established a representative office in Brussels, Belgium to support European Union (EU) business development and marketing. (c) Recruited Chief Operating Officer with extensive international marketing and global project operations experience. (d) Incorporated Global Green Solutions Ltd. in the UK as a wholly owned subsidiary of Global Green Solutions Inc. This company will provide support in the development of UK government sponsored projects. (e) Relocated a contractor to Caracas, Venezuela, to pursue pipeline emissions reduction contracts with oil and gas pipeline companies in Latin America. (f) Signed a Memorandum of Understanding with The Onix Corporation to provide biomass waste combustion technology and, with ITS Engineered Systems Inc to provide steam generation technology to a new entity, Global Greensteam LLC. (g) Incorporated Global Greensteam LLC in California. Global Green Solutions Inc. holds a 57% interest in this entity. This company is a project specific operational entity for the implementation of a large Greensteam project with a major Californian oil and gas company. (h) Signed a Memorandum of Understanding with AERA Energy LLC, one of Californians largest oil and gas producers. On conclusion of a contract, Global Greensteam LLC will supply steam for AERAs oil recovery process using waste biomass as the fuel to replace much higher cost, natural gas in steam generation plants. -4- (i) Recruited an experienced Operations Manager and a Biofuel Supply Manager for the Greensteam LLC project in California. (j) Established an office in San Diego, to support USA business development and marketing. Recruited a Marketing and Communications Manager in San Diego. (k) Successfully completed the USA EPA Methane to Markets funded pipeline emissions reduction project in the Ukraine. The Global Green Solutions Inc. team repaired and sealed 20 leaking valves in four compressor stations. Methane emissions were reduced by 3.15 million cubic meters per year. Had this been a Kyoto Protocol approved project, the carbon credits generated would have a value of $2.25 million per year for 10 years at the current market value of $15/Certified Emissions Reduction (CER). One CER equals .05 tonnes of methane. The Company is continuing the development of similar projects with state-owned oil and gas companies in Mexico, South America and Central Asia. (l) Signed an agreement with Valcent Products Inc. through which Global Green Solutions Inc. acquired the exclusive commercial rights to Valcents algae to biofuel feedstock technology. Valcent and Global Green are pursuing the development of this technology jointly. (m) Completed laboratory proof of concept testing of the technology named Vertigro Energy and of the algae to biomass yields produced. (n) Commenced construction of the Vertigro Energy Pilot Plant and R&D facility in El-Paso, Texas funded by Global Green Solutions Inc. This pilot plant is budgeted at approximately $3 million. (o) Commenced initial marketing of Vertigro Energy technology in the US, Europe and South Africa and received a high level of interest from potential customers and partners. (p) Commenced a focused and targeted Investor Relations and Public Relations marketing program. Business Operations Planning Business Development, Sales and Marketing The company utilizes and global network of contacts to identify business opportunities and participates in conferences and exhibitions related to greenhouse gas emissions reduction, biofuels and carbon credit trading and leading engagement with interested parties and potential customers. The strategic and geographical focus of the business is in the Americas, Europe, Middle East and Africa with Australasia and Asia being on a more opportunistic basis. Business development, sales and marketing is managed from the Companys offices in Vancouver, San Diego, Caracas, London, Brussels and Johannesburg. Research and Development - Renewable Energy Business The research and development of the Vertigro biofuel feedstock technology is based in El Paso, Texas at a purpose built 6 acre site providing for a laboratory, offices, R&D plant and a future small scale commercial plant planned in Q4/ 2007. The Vertigro technology plan is to make available small commercial projects for strategic customers in Q1/ 2008 which it will be ramped up to full scale production facilities commencing Q4/ 2008. The research and development of the Greensteam waste biomass combustion and steam generation technology is based in Bakersfield, California in conjunction with the Onyx and ITS technology partners from their factories in the USA. The Greensteam technology plan is to install the first unit with a major Californian oil and gas production company in Q3/2007 and after finalization of testing to commence to phased delivery of multiple units over 2008 and 2009. -5- Market Opportunity and Competition The Green Energy market is growing at a very fast pace for which the company is ideally placed with an integrated portfolio of technology, solutions and services. The growth in the market is providing immediate business opportunities for the early mover companies such as ours. The market requires new generation, innovative and economical technologies and we have the developed a portfolio which is attracting considerable interest from international customers who are required to comply with the emissions reduction and renewable energy legislation being imposed or voluntarily being adopted. Customer Base The size of the business opportunity is being determined by the large number of customers showing interest in all the strategic and target geographies. We will engage with a good spread of customers and geographies across all our business unit offerings and will not be dependent on just a few major customers to grow our business. Human Resources The company will continue to expand its human resources to support its business development, sales and marketing objectives and in the research and development, operations and after sales support services. We will continue to seek partners who have value added core competencies which complement that of the Company in its core technologies and areas of operation. ITEM 2. DESCRIPTION OF PROPERTY. On November 18, 2003, the Company acquired the right to conduct exploration activity on one mineral claim located in British Columbia, Canada. This was detailed in our report on form 10-KSB filed for the year ended November 30, 2005.The Company did not establish the commercial feasibility of the mineral claim and the staking costs were expensed. Since 2005, the Company has been expanding its operations: - to assist entities in reducing greenhouse gas emissions, primarily in the natural gas pipeline distribution industry; - to jointly participate in the development of a patent pending, bio mass system to produce hydrocarbons while sequestering CO2, by growing certain algae; - to convert waste biomass into low cost steam for industrial applications On May 29, 2006, by way of a Directors resolution, the Company formally terminated its mineral exploration activities to devote full efforts to its expanded business operations. As a result, the Company has no mineral property. ITEM 3. LEGAL PROCEEDINGS. The Company is not presently a party to any pending legal proceeding. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the fourth quarter of the Companys 2006 fiscal year, there were no matters submitted to a vote of the Companys security holders, through the solicitation of proxies or otherwise. -6- PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS. Our shares are traded on the Bulletin Board operated by the National Association of Securities Dealers, Inc. under the symbol GGRN.A summary of trading by quarter for the 2006 and 2005 fiscal years is as follows: Fiscal Quarter High Bid Low Bid Fourth Quarter 9-1-06 to 11-30-06 $ 1.35 $ 0.59 Third Quarter 6-1-06 to 8-31-06 $ 1.21 $ 0.66 Second Quarter 3-1-06 to 5-31-06 $ 1.01 $ 0.55 First Quarter 12-1-05 to 2-28-06 $ 1.40 $ 0.675 Fourth Quarter 9-1-05 to 11-30-05 $ 0.60 $ 0.15 Third Quarter 6-1-05 to 8-31-05 $ 0.1875 $ 0.095 Second Quarter 3-1-05 to 5-31-05 $ 0.2525 $ 0.0375 First Quarter 12-1-04 to 2-28-05 - - These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. As of February 28, 2007, we had 113 holders of record of our common stock. The above prices reflect the three-for-one stock dividend payable on December 13, 2005. Recent Sales of Unregistered Securities Information required by Item 701 of Regulation S-B for all sales of unregistered securities by the Company during the year has previously been reported on either a Quarterly Report on Form 10-QSB or on a Current Report on Form 8-K and is therefore not furnished here. Dividends We have not declared any cash dividends, nor do we have any plans to do so. Management anticipates that, for the foreseeable future, all available cash will be needed to fund our operations. On December 13, 2005, we paid a stock dividend of three additional shares for each one share outstanding. After the stock dividend was paid, there were 24,080,000 shares of common stock outstanding. Section 15(g) of the Securities Exchange Act of 1934 Our companys shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchasers written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in -7- understanding of the function of the penny stock market, such as bid and offer quotes, a dealers spread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASDs toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities authorized for issuance under equity compensation plans We have two equity compensation plans under which our shares of common stock have been authorized for issuance to our officers, directors, employees and consultants, namely our 2004 and 2007 Nonqualified Stock Option Plans. The plans provide for the issuance of stock options for services rendered to us. The board of directors is vested with the power to determine the terms and conditions of the options. The plans each include 10,000,000 common shares. The first plan was amended effective March23, 2006, reducing the total shares of that plan to 5,000,000 from 10,000,000. As of November 30, 2006, 3,375,000 options had been granted. Number of Number of securities securities to be remaining available for issued upon Weighted-average future issuance under exercise of exercise price of equity compensation outstanding outstanding plans (excluding options, warrants options, warrants securities reflected in and rights and rights column (a)) Plan category (a) (b) (c) Equity compensation plans approved by security holders: None $0.00 None Equity compensation plans not approved by securities holders: 3,375,000 $0.50 11,625,000 Pursuant to the Registration Statements on Forms S-8 filed with the SEC on April 4, 2005 and on January 25, 2007, we registered an aggregate of 20,000,000 common shares, par value $0.00001 per share, underlying options to be granted under the plan to employees, directors, officers and/or others persons providing certain services to our company. The plan was registered on April 4, 2005 was amended effective March 23, 2006, reducing it by 5,000,000 common shares. As a result, we have registered an aggregate of 15,000,000 common shares. In addition to the above options, the Company granted the option to acquire 4,250,000 common shares from the treasury as part of its agreement with the Companys chief executive officer. ITEM 6. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Cash Requirements The Companys cash situation is very solid, with close to $750,000 cash on hand as of the November 30, 2006 year end, with a further $4,447,000 being raised by way of private placements to February 19, 2007. Management expects that this will be sufficient to cover the cost of its operations for a considerable portion of the year ending November 30, 2007. As the Vertigro pilot project nears completion, further advances from the Company will be required. Construction of the initial Greensteam generator unit, expected to occur in the latter part of the year, will also require funding from the Company, which will be responsible for 57% of those costs. Therefore the Company will likely require additional funding during the twelve months ending November 30, 2007. Management believes that its Greensteam business in particular, will be suitable for debt based financing, having hard assets and a relatively short build time per unit, followed by an immediate cash flow as each unit comes on stream. There may also be opportunities to pre-sell the Vertigro technology or licencing thereof, which will reduce the need for raising additional funds. -8- Milestones Planned for Fiscal Year 2007; Senior Management (a) Recruit a Vice President of Strategy and Business Development to focus on the Renewable Energy market. Renewable Energy Business; Vertigro Energy (a) Complete construction of El Paso Pilot Plant and R&D Facility with Phase 1 operational in March 2007, Phase 2 operational June 2007, Phase 3 operational September 2007 and Phase 4 operational December 2007. (b) Fund the El Paso R&D program to test various species of algae, carbon dioxide CO 2 sequestration and biomass to vegetable oil product yields. (c) Develop by-product commercialization options and strategies. (d) Commence manufacture of key technology equipment and materials for first customer facilities. (e) Sign contracts with initial strategic biodiesel production customers / partners in the USA, Europe and South Africa for the first operational Vertigro Energy facilities. Greensteam  (a) Sign the Definitive Agreement with a major Californian Oil and Gas Company for the supply of steam for oil production using generators fuelled by wood biomass waste. (b) First Greensteam production unit to be engineered, constructed, installed, tested and commercially operational generating first revenues. (c) Sign contracts with one major South African corporation for the supply of steam for production purposes fueled by the customers production biowaste materials. Pipeline Emissions Reduction Business (a) Secure a second phase funding under the US Methane to Markets program to reduce natural gas pipeline emissions in Latin America. (b) Secure a first phase funding under US Methane to Markets program to reduce natural gas pipeline emissions in Latin America. (c) Sign Memorandum of Understanding and Definitive Agreement to commence Capacity Building Project in a Latin American country leading to a natural gas pipeline emissions reduction contract which will generate Green / Carbon Credits for trading. (d) Incorporate Global Green Solutions Pty Ltd in South Africa as a wholly owned subsidiary of Global Green Solutions Inc. This company provides business development, sales, marketing, project and sales services for South Africa and the southern Sahara African region. Signed a MOU with C&C Green Technologies Pty in South Africa to become a joint venture partner in the development, construction, implementation and servicing of projects in South Africa and the southern African Sahara region. -9- (e) Sign a Memorandum of Understanding and Definitive Agreement with a Central Asian country leading to a natural gas pipeline emissions reduction contract which will generate Green / Carbon Credits for trading. Carbon Credit Trading (a) Enter into first contracts for carbon credit generation and trading. Developing Technologies (a) Acquire an innovative new technology product or solution which has synergies with our customer base, markets and target geographies. Off Balance Sheet Arrangements The Company has no off balance sheet arrangements. PART III ITEM 7. FINANCIAL STATEMENTS. Index Independent Auditors Report F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders Equity F-5 Notes To Financial Statements F-6 -10- GLOBAL GREEN SOLUTIONS INC. (formerly High Grade Mining Corporation) (A Development Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) NOVEMBER 30 ASSETS Current Cash and cash equivalents $ $ 23,173 Accounts receivable - Prepaid expenses - Deferred financing costs - 23,173 Advances For Pilot Project (Note 3) - Intangible Asset (Note 4) - Equipment (Note 5) - $ $ 23,173 LIABILITIES Current Accounts payable and accrued liabilities $ $ 11,112 Convertible notes (Note 7) - 11,112 STOCKHOLDERS EQUITY Share Capital (Note 8) Authorized: 100,000,000 voting common shares, par value $0.00001 per share Issued and outstanding: 30,234,344 common shares at November 30, 2006 240 24,080,000 common shares at November 30, 2005 Additional Paid-in Capital 101,810 Warrants - Deferred Compensation ) - Accumulated Deficit ) (89,989 ) 12,061 $ $ 23,173 The accompanying notes are an integral part of these financial statements. F-1 -11- GLOBAL GREEN SOLUTIONS INC. (formerly High Grade Mining Corporation) (A Development Stage Company) STATEMENTS OF OPERATIONS (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION JUNE 10 YEARS ENDED 2003 TO NOVEMBER 30 NOVEMBER 30 2005 2006 Revenue $ - $ - $ - Operating Expenses Consulting fees 3,000 441,763 Exploration expenditures - 20,000 20,000 Finance charges - 1,636,747 Interest and bank charges 366 61,245 Mineral claim payment - - 7,500 Office and sundry 10,060 171,567 Professional fees 20,771 242,164 Project development expenses - 619,398 Stock-based compensation - 2,485,600 Operating Loss (54,197) (5,685,984) Other Income Interest income - 28,233 Net Loss for the Period $ (54,197 ) $ (5,657,751) Basic And Diluted Loss Per $ Common Share (0.00 ) Weighted Average Number Of Common Shares Outstanding 23,688,767 The accompanying notes are an integral part of these financial statements. F-2 -12- GLOBAL GREEN SOLUTIONS INC. (formerly HIGH GRADE MINING CORPORATION) (A Development Stage Company) STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION JUNE 10 YEARS ENDED 2003 TO NOVEMBER 30 NOVEMBER 30, 2006 Cash Used In Operating Activities Net loss for the period $ $ (54,197 ) $ (5,657,751 ) Adjustments to reconcile loss to net cash used by operating activities Depreciation - 1,145 Non-cash finance charges - 1,636,747 Stock-based compensation - 2,485,600 Non-cash services - 120,000 Accrued and unpaid interest - 56,745 Accounts receivable - (5,377 ) Prepaid expenses - (13,123 ) Accounts payable and accrued liabilities (782 ) 211,358 (54,979 ) (1,164,656 ) Cash Flows Used In Investing Activities Purchase of intangible asset - (100 ) Acquisition of equipment - (10,714 ) Advances for pilot project - (393,271 ) - (404,085 ) Cash Flows From Financing Activities Issue of share capital 63,500 892,050 Net proceeds from convertible notes - 1,425,000 Related parties - (22,186 ) - Loans payable - (1,777 ) - 39,537 2,317,050 Increase (Decrease) In Cash and Cash Equivalents (15,442 ) 748,309 Cash and Cash Equivalents, Beginning Of Period 38,615 - Cash and Cash Equivalents, End Of Period $ $ 23,173 $ 748,309 Cash And Cash Equivalents Are Comprised Of: Cash $ 23,173 Short term deposit - $ 23,173 Supplemental Information Cash Activities: Interest paid $ - $ - Income taxes paid $ - $ - Non-Cash Investing and Financing Activities (Note 12) The accompanying notes are an integral part of these financial statements. F-3 -13- GLOBAL GREEN SOLUTIONS INC. (formerly HIGH GRADE MINING CORPORATION) (A Development Stage Company) STATEMENT OF STOCKHOLDERS EQUITY (Stated in U.S. Dollars) PERIOD FROM INCEPTION, JUNE 10, 2003, TO NOVEMBER 30, 2006 NUMBER OF ADDITIONAL COMMON PAR PAID-IN SUBSCRIPTIONS DEFERRED ACCUMULATED SHARES VALUE CAPITAL RECEIVED WARRANTS COMPENSATION DEFICIT TOTAL Shares issued for cash at $0.00001 20,000,000 $ 200 $ (150) $ - $- - $ -$ 50 Net Loss for the period - (22,678) (22,678) Balance, November 30, 2003 20,000,000 200 (150) - - - (22,678) (22,628) Subscriptions received - - - 38,500 - - - 38,500 Net loss for the year - (13,114) (13,114) Balance, November 30, 2004 20,000,000 200 (150) 38,500 - - (35,792) 2,758 Shares issued for cash at $0.10 on January 5, 2005 4,080,000 40 101,960 (38,500) - - - 63,500 Net loss for the year - (54,197) (54,197) Balance, November 30, 2005 24,080,000 240 101,810 - - - (89,989) 12,061 The accompanying notes are an integral part of these financial statements. F-4 -14- GLOBAL GREEN SOLUTIONS INC. (formerly HIGH GRADE MINING CORPORATION) (A Development Stage Company) STATEMENT OF STOCKHOLDERS EQUITY (Stated in U.S. Dollars) PERIOD FROM INCEPTION, JUNE 10, 2003, TO NOVEMBER 30, 2006 (Continued) NUMBER OF ADDITIONAL COMMON PAR PAID-IN SUBSCRIPTIONS DEFERRED ACCUMULATED SHARES VALUE CAPITAL RECEIVED WARRANTS COMPENSATION DEFICIT TOTAL Balance, November 30, 2005 24,080,000$ 240 $ 101,810 $ - $ - $ - $ (89,989 )$ 12,061 Shares issued for consulting services  April 3, 2006 150,000 2 119,998 - 120,000 Shares issued for cash at $0.05  May 3, 2006 2,000,000 20 99,980 - 100,000 Shares issued as finders fees in connection with convertible debt on May 3, 2006 450,000 5 323,995 - 324,000 Fair value of warrants issued as finders fees in connection with convertible debt on May 5, 2006 - 429,000 - - 429,000 The accompanying notes are an integral part of these financial statements. F-3 -15- GLOBAL GREEN SOLUTIONS INC. (formerly HIGH GRADE MINING CORPORATION) (A Development Stage Company) STATEMENT OF STOCKHOLDERS EQUITY (Stated in U.S. Dollars) PERIOD FROM INCEPTION, JUNE 10, 2003, TO NOVEMBER 30, 2006 (Continued) NUMBER OF ADDITIONAL COMMON PAR PAID-IN SUBSCRIPTIONS DEFERRED ACCUMULATED SHARES VALUE CAPITAL RECEIVED WARRANTS COMPENSATION DEFICIT TOTAL Fair value of convertible debt warrants - $ - $ - $ - $ 574,500 $ - $ -$ 574,500 Intrinsic value of beneficial conversion feature - - 925,500 - 925,500 Private placement, June 7, 2006, inclusive of finders fee units 1,094,000 11 347,989 - 152,000 - - 500,000 Debt conversion, net of deferred finance costs of $49,302 320,496 3 105,495 - 105,498 Private placement, September 29, 2006, inclusive of finders fee units and net of cash finders fee of $10,000 420,000 4 133,596 - 56,400 - - 190,000 Debt conversion, October 4, 2006, net of deferred finance costs of $184,883 1,091,601 11 395,853 - 395,864 Debt conversion, October 6, 2006, net of deferred finance costs of $61,627 363,876 4 131,951 - 131,955 Cashless warrant exercise, October 6, 2006 264,371 2 200,998 - (201,000 ) - - - Stock-based compensation - - 3,341,100 - 142,500 (988,000 ) 2,485,600 Net loss for the year - (5,567,762 ) (5,567,762 ) Balance, November 30, 2006 30,234,344 $ 302 $ 6,228,265 $ - $ 1,153,400 $ (988,000 ) $ (5,657,751 )$ 726,215 The accompany notes are an integral part of these financial statements. F-4 -16- GLOBAL GREEN SOLUTIONS INC. formerly HIGH GRADE MINING CORPORATION) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS NOVEMBER 30, 2 (Stated in U.S. Dollars) 1 NATURE OF OPERATIONS Global Green Solutions Inc. (
